FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                   BILL OF COSTS
                          Court of Appeals No. 12-14-00346-CV

                                 Trial Court No. 13-CV-32,414

William Robert Parker

Vs.

Robert Pigg and John Preston Manuell Jr.
DOCUMENTS FILED                           AMOUNT      FEE PAID BY
Required Texas.gov efiling fee               $20.00   Dismissed, not paid
Indigent                                     $25.00   Dismissed, not paid
Filing                                      $100.00   Dismissed, not paid
Supreme Court chapter 51 fee                 $50.00   Dismissed, not paid
TOTAL:                                      $195.00

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 17th day of February 2015, A.D.

                                                CATHY LUSK, CLERK


                                                By:_____________________________
                                                   Katrina McClenny, Chief Deputy Clerk